DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 10/13/2020 has been considered and entered into the record.  Claims 12, 19, and 20 have been canceled and their limitations have been added to independent claim 13.  Claims 9–11, 13–18 and 21–23 remain pending, while claims 14–17 are withdrawn from consideration.  Claims 9–13, 18, and 21–23 are examined below.  The previous indefinite rejection is withdrawn due to amendment and Applicant’s remarks.

Claim Objections
Claims 9–11, 13, 18, and 21–23 are objected to because of the following informalities:  the instant claims are confusing due to the use of double negatives to describe a lack of a “partially observed concave region.”  The Examiner suggests amending claim 9, from which the other objected claims depend, to recite “wherein no partially observed concave region having a depth of at least 0.10 mm is formed on at least one side of the spunbond non-woven fabric, and the partially observed concave region means a region in which a concave portion having a depth of at least 0.10 mm in the thickness direction continues for a length of at least 0.20 mm in the surface direction is observed.”  The Examiner believes that such an amendment is supported by the instant claims and Specification, and is consistent with the amendment dated 10/13/2020. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The rejected claim is indefinite because it depends from canceled claim 12.

Claim Rejections - 35 USC § 103
Claims 9–11, 13, 18, and 21–23 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2010/0180558 A1).
Ito teaches a spunbond nonwoven filter fabric comprising composite fibers comprising a lower melting point polyester sheath and a higher melting point polyester core.  Ito abstract, ¶ 15.  The sheath polyester may be a polyethylene terephthalate (PET) copolymer and the core polyester may be PET.  See id. ¶ 73.  The composite fibers may have a single fiber fineness of 5.0 dtex and the fabric may have a basis weight of 300 g/m2.  Id. ¶ 72.  The melting point differential between the sheath and core polyesters used to make is the composite fibers is preferably at least 15 degrees and the mass ratio of the core to the sheath may be 80:20.  See id. ¶¶ 23, 73.  The filter fabric possesses the claimed tensile strength and has an air permeability per basis weight of 0.025–0.40 (cm3/cm2*sec)/(g/m2).  Id.
Although Ito does not explicitly teach the claimed feature of an apparent density of 0.25 to 0.40 g/cm3 or a bending resistance per basis weight, in at least one of the machine and transverse directions of 0.09 to 0.32 (mN)/(g/m2), it is reasonable to presume that the claimed density and bending resistance is inherent to Ito.  Support for said presumption is found in the use of like materials (i.e., sheath-core filter fabric of claimed composition, basis weight, fiber fineness, density, and air permeability).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed density and bending resistance would obviously have been present one the Ito product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102.  In re Skoner, 517 F.2d 947 (CCPA 1975).
Amended claim 9 now requires that “no partially observed concave region having a depth of not less than 0.10 mm is formed on at least one side of the spunbond non-woven fabric.”  The claimed lack of partially observed concave region is a result of the forming the claimed spunbond non-woven fabric and then passing hot air through the fabric to bond its fibers, followed by sandwiching the fabric between a pair of flat rollers at temperature that is 5–65oC less that the melting point of the low melting point polyester.   See Pre-Grant Publication US 2018/0369737 A1 ¶¶ 17–18, 66–67, 71.  Ito teaches the use of the same methods to make a filter.  See Ito ¶ 74.  Accordingly, the Examiner takes the position that the spunbond nonwoven filter fabric of Ito lacks the precluded “partially observed concave region of not less than 0.10 mm” because the Ito fabric is made from the claimed composition, spunbond method, basis weight, fiber fineness, density, and air permeability and subjected to the same hot air-through and flat In re Fitzgerald 205 USPQ 594.   

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
Applicant argues that to arrive at the claimed invention undue experimentation would be required to form a spunbond non-woven fabric filter having dust brush-off performance, which is a direct result of the claimed filter’s properties.  As set forth above, the Ito filter fabric either expressly or inherently possesses the claimed filter properties.  Additionally, Ito specifically notes that the disclosed filter has excellent brush-off performance.  See Ito ¶ 58.  Accordingly, undue experimentation would not be required to render obvious the claimed spunbond non-woven fabric for a filter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786